Citation Nr: 0524901	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  97-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right wrist, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for carpal 
tunnel syndrome of the right wrist, evaluated as 30 percent 
disabling for the period prior to March 26, 2004, and as 50 
percent disabling for the period from March 26, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had verified active service from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Board remanded the case in 
January 2004.

In a September 2002 statement, the veteran's representative 
raised the issue of entitlement to special monthly 
compensation for loss of use of the right hand.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Residuals of a fractured right wrist are not manifested 
by ankylosis, nonunion of the radius, or loss of residual 
bone substance.

2.  For the period prior to March 26, 2004, the carpal tunnel 
syndrome of the veteran's right wrist was not manifested by 
more than moderate incomplete paralysis of the median nerve 
in the dominant extremity.

3.  Since March 26, 2004, the veteran's carpal tunnel 
syndrome of the right wrist has not been manifested by 
complete paralysis of the median nerve in the dominant 
extremity, or by characteristic symptoms of such paralysis 
such as inclination of the hand to the ulnar side with the 
index and middle fingers more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.42, 4.45, 4.71a, Diagnostic Codes 5015, 5210, 5212, 5214, 
5215 (2004).
 
2.  The criteria for a rating in excess of 30 percent for 
carpal tunnel syndrome of the right wrist for the period 
prior to March 26, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic 
Code 8515 (2004). 

3.  The criteria for a rating in excess of 50 percent for 
carpal tunnel syndrome of the right wrist for the period 
since March 26, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8515. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2004 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard 
the January 2004 Board remand noted that the veteran had, in 
the past, received treatment at the Boston VA Medical Center 
(VAMC), although he has not at any point reported any 
treatment since 1996 from that facility.  The Board 
instructed the RO to obtain any outstanding and pertinent 
private or VA records identified by the veteran, including 
from the Boston VAMC.  In the March 2004 VCAA letter, the RO 
requested that he identify any treatment received since 
September 2000 from any private or VA facility; the veteran 
did not respond.  He did report to a March 2004 VA examiner 
that he had recently seen a Dr. Blastin, but he has not 
authorized VA to obtain that private physician's records.  
The Board therefore finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
claim has been fulfilled.  See Wood v. Derwinski, 1 Vet. App. 
190 (1990).  

The Board notes that the VCAA notice provided the veteran in 
March 2004 postdated the March 2002 rating decision from 
which the current appeal arises.  See generally, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board nevertheless 
points out that the March 2002 rating decision and June 2002 
statement of the case identified the criteria for 
establishing entitlement to higher evaluations for the 
disorders at issue, and explained why the veteran did not 
meet those criteria.  The March 2004 correspondence 
additionally informed him of the respective responsibilities 
of each party in obtaining evidence in connection with the 
claim, and suggested that he submit any pertinent evidence in 
his possession.  His carpal tunnel syndrome claim was 
thereafter readjudicated by VA in a March 2005 rating 
decision, and his other claim in an April 2005 supplemental 
statement of the case.  The referenced supplemental statement 
of the case provided him with the regulations implementing 
the VCAA.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notice prior to the 
March 2002 rating decision did not affect the essential 
fairness of the adjudication, and therefore was not 
prejudicial to the appellant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has not alleged prejudice from any error 
in the timing or content of the VCAA notice, and given the 
specificity of the VCAA notice, as well as the time afforded 
him following the notice to respond, the Board finds that any 
error in the timing of the notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the residuals of a fractured right wrist, and carpal 
tunnel syndrome of the right wrist, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Service medical records show that the veteran sustained a 
fracture of his right navicular bone in 1955.  Service 
connection for residuals of a right wrist navicular bone 
fracture was granted in October 1961, and the disorder was 
evaluated as non-compensably disabling.  The assigned 
evaluation was increased to 10 percent in February 1997; the 
10 percent evaluation has remained in effect since.

Service connection for carpal tunnel syndrome of the right 
wrist was granted in February 1999, and evaluated as 10 
percent disabling.  In March 2005, the RO increased the 
evaluation assigned the disorder to 30 percent for the period 
from September 25, 2001 to March 25, 2004, and to 50 percent 
effective March 26, 2004.

The veteran attended a VA fee basis examination in November 
2001.  He reported retiring in 1993 from the occupation of 
teaching carpentry.  He explained that right wrist/hand pain 
and lack of dexterity, as well as loss of feeling in several 
fingers, led to his decision to retire.  The examiner 
identified the veteran as right-hand dominant.  On physical 
examination the veteran could make a tight fist with his 
right hand, but exhibited abnormal hand strength secondary to 
reduced movement of his fingers.  He was able to tie his 
shoelaces with difficulty, but unable to fasten buttons, pick 
up or tear a piece of paper, or to pick up a pin and grasp it 
tightly.  Upper extremity motor function and sensory reflexes 
were otherwise normal.  The examiner described the right 
wrist as normal in appearance, without any heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability.  The veteran demonstrated weakness in the wrist.  
He demonstrated active dorsiflexion in the wrist from 0 to 40 
degrees, palmar flexion from 0 to 45 degrees, radial 
deviation from 0 to 10 degrees, and ulnar deviation from 0 to 
20 degrees.  He began experiencing pain in degrees of motion 
beyond those identified above.  The examiner noted that the 
veteran exhibited right wrist pain, weakness, fatigue, and 
lack of endurance.  X-ray studies showed a deformity at the 
base of the radius bone, as well as an oval lucency within 
the scaphoid (considered a likely bone cyst).

The veteran attended a VA examination on March 26, 2004.  He 
complained of constant right wrist and thenar area pain, and 
reported using a brace.  He explained that he stopped working 
as a shop teacher because of his right hand problems.  He 
indicated that he had difficulty with driving.  Physical 
examination demonstrated decreased pin sensation on the right 
thenar index finger on the palmar surface and dorsum of the 
tips.  He exhibited pain with all thumb motions.  He 
exhibited diminished grip strength, and 3/5 strength in the 
abductor pollices brevis.  The examiner concluded that the 
veteran's carpal tunnel syndrome was productive of moderate 
incomplete paralysis.

The same physician re-examined the veteran in July 2004.  The 
veteran complained of right hand pain and finger numbness.  
He explained that he dropped things all the time, and was 
given a wrist splint recently by a private physician.  
Physical examination disclosed that his hand was normal in 
appearance, without tenderness or erythema.  There was mild 
wasting in the anatomic snuffbox area.  The veteran 
demonstrated pain with pronation and supination of the wrist.  
He exhibited 4/5 strength in the abductor pollices brevis and 
first dorsal interosseous muscles, and 5/5 strength in the 
other muscles of the wrist.  He demonstrated decreased 
sensation to pinprick in the dorsum of the right hand, but 
not in the ulnar distribution.  The examiner noted that the 
veteran did not experience flare ups of his right wrist 
disorder.  The examiner again concluded that the veteran had 
moderate incomplete paralysis of the median nerve.  

In an addendum completed later in July 2004, the examiner 
reported that a electromyograph (EMG) study showed severe 
right median mononeuropathy at the wrist, without any ulnar 
neuropathy.

Analysis

I.  Residuals of a fractured right wrist

The RO evaluated the veteran's residuals of a fractured right 
wrist as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Under that code, a maximum 10 percent 
evaluation is warranted for limitation of wrist motion where 
dorsiflexion is less than 15 degrees, or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

A 30 percent evaluation is warranted for favorable ankylosis 
in 20 to 30 degrees dorsiflexion of the dominant wrist.  
38 C.F.R. § 4.71a, Diagnostic Code 5214. 

Malunion or nonunion of the radius may result in the award of 
ratings greater than 10 percent, depending on the alignment, 
amount of bone loss, or location of nonunion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5210, 5212.  In all wrist injuries, 
multiple impaired finger movements due to tendon tie-up, or 
muscle or nerve injury, are to be separately rated and 
combined, with the combined rating not to exceed the rating 
for loss of use of the hand.  38 C.F.R. § 4.71a, Note 
following Diagnostic Code 5213 (2004).

Benign new growths of bones are rated on limitation of motion 
of affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5015.

The veteran is currently receiving the maximum schedular 
rating available under the diagnostic code for limitation of 
wrist motion other than ankylosis.  Moreover, he has 
consistently evidenced a substantial range of right wrist 
motion when examined.  Although he has demonstrated right 
wrist weakness, pain, fatigue and lack of endurance, he 
nevertheless has demonstrated at least 3/5 strength in the 
wrist, and a substantial level of remaining motion.  
Specifically, he has pain-free dorsiflexion, palmar flexion, 
ulnar deviation, and radial deviation to, respectively, 40 
degrees, 45 degrees, 20 degrees, and 10 degrees.  The normal 
range of motion for those planes of excursion are, 
respectively, 70 degrees, 80 degrees, 45 degrees, and 20 
degrees.  See 38 C.F.R. § 4.71, Plate I (2004).  In other 
words, his right wrist is not ankylosed, and any functional 
impairment associated with right wrist pain, weakness, 
fatigability and lack of endurance does not even remotely 
justify assignment of a rating greater than 10 percent.  
DeLuca.  Accordingly, the veteran is not entitled to a rating 
in excess of 10 percent under Diagnostic Codes 5214 or 5215.

In addition, while X-ray studies of the wrist show a 
deformity at the base of the radius, they do not demonstrate 
any nonunion of the radius, or loss of bone substance.  Nor 
has the veteran shown any limitation of pronation.  An 
evaluation in excess of 10 percent under Diagnostic Codes 
5210, 5212 or 5213 is also not warranted.

The Board recognizes that the veteran experiences some 
impairment of finger motion in his right hand.  None of the 
evidence suggests, however, that any finger impairment is due 
to tendon tie-up or muscle injury.  As for any finger 
impairment due to nerve injury, that matter is addressed 
below.  

In sum, the veteran retains a substantial level of right 
wrist motion, even with consideration of functional 
impairment due to pain, weakness, fatigability and lack of 
endurance.  Accordingly, the Board concludes that a rating in 
excess of 10 percent for residuals of a fractured right wrist 
is not warranted.

II.  Carpal tunnel syndrome

The RO evaluated the veteran's carpal tunnel syndrome of the 
right wrist as 30 percent disabling for the period prior to 
March 26, 2004, and as 50 percent disabling for the period 
from March 26, 2004, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  Under that diagnostic code, 30 percent and 50 
percent ratings are warranted for, respectively, moderate and 
severe incomplete paralysis of the median nerve in the 
dominant extremity.  A 70 percent evaluation is warranted for 
complete paralysis of the median nerve in the dominant 
extremity, producing inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The evidence on file prior to March 26, 2004, shows that when 
the veteran was examined in November 2001, he was able to 
make a tight fist.  He exhibited some weakness in the right 
wrist, and was unable to fasten buttons, pick up or tear a 
piece of paper, or to pick up a pin and grasp it tightly.  He 
was, however, able to tie his shoelaces, and motor function 
and sensory reflexes in the right upper extremity were 
otherwise normal.  He also demonstrated a substantial 
remaining level of right wrist motion.  In the Board's 
opinion, the evidence of record prior to March 26, 2004, 
demonstrated, at most, moderate incomplete paralysis of the 
median nerve.  Entitlement to an evaluation in excess of 30 
percent for carpal tunnel syndrome of the right wrist for the 
period prior to March 26, 2004, is therefore not warranted. 

On March 26, 2004, the veteran was examined by VA, and at 
that time demonstrated decreased pin sensation in his 
fingers, pain with thumb motion, diminished grip strength, 
and 3/5 strength in the abductor pollices brevis.  The 
examiner concluded that the veteran's carpal tunnel syndrome 
was productive of moderate incomplete paralysis.  

The same examiner again concluded in July 2004 that the 
veteran's carpal tunnel syndrome was productive of moderate 
incomplete paralysis of the median nerve.  Physical findings 
at the time were similar to those described in March 2004, 
with the exception of mild wasting in the anatomic snuffbox 
area, and greater strength in all muscles tested.  The 
examiner noted that EMG studies showed severe median nerve 
mononeuropathy.

Given the examiner's opinions in March and July 2004 that the 
veteran's carpal tunnel syndrome was productive of moderate 
incomplete paralysis, the Board agrees that the appellant's 
disorder increased in severity as of March 26, 2004.  The 
Board notes that the RO apparently assigned a 50 percent 
evaluation for severe incomplete paralysis based on the EMG 
studies, despite the two examination reports showing that the 
veteran's clinical presentation was more consistent with 
moderate incomplete paralysis.  In any event, the evidence of 
record since March 26, 2004, shows that the veteran's hand is 
normal in appearance, with only mild atrophy of the thenar 
eminence muscles.  While he has diminished grip strength, he 
still retains at least 3/5 strength in the wrist and hand 
muscles.  Moreover, while there is diminished sensation in 
the fingers of the right hand, the examiner did not suggest 
the presence of abnormal extension or diminished flexion in 
the index and middle fingers, or abnormal position of the 
thumb.  Nor do the examinations otherwise show that the 
veteran has complete paralysis of the right hand, and the 
examiner in fact concluded twice that any paralysis was 
incomplete, and moderate in nature.

In light of the above evidence showing that any paralysis in 
the right hand is, at most, incomplete, without the findings 
characteristic of complete paralysis, the Board finds that 
the criteria for an evaluation in excess of 50 percent for 
carpal tunnel syndrome of the right wrist have not been met.

The veteran contends that his right carpal tunnel syndrome 
has affected the function in several fingers of the hand.  At 
his November 2001 examination he demonstrated decreased hand 
strength because of reduced finger movements, but was 
nevertheless able to make a tight fist.  He also was unable 
to perform some fine motor functions, but was able to perform 
others.  At his March 2004 examination he experienced pain 
with thumb motion as well as diminished grip strength, but 
still had 3/5 strength.  He had at least 4/5 strength in all 
relevant hand and wrist muscles when examined in July 2004.  
At no point did his examiners identify any substantial 
limitation of finger motion in the right hand, including 
limitation of thumb motion with a gap of at least one inch 
between thumb pad and the fingers, or limitation of index or 
long finger motion with a gap of at least one inch between 
fingertip and proximal transverse crease of the palm, or 
extension limited by more than 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5228, 5229 (2004).  Accordingly, 
the Board concludes that separate ratings under any 
diagnostic code pertaining to impaired finger movements are 
not warranted in connection with the instant claim.

In sum, the Board concludes that the preponderance of the 
evidence is against assignment of a rating in excess of 30 
percent for carpal tunnel syndrome of the right wrist for the 
period prior to March 26, 2004, and to an evaluation in 
excess of 50 percent for the disorder for the period since 
March 26, 2004.  38 C.F.R. § 4.3.

III.  Extraschedular considerations

The Board has lastly considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran contends that he retired early from 
his last job as a teacher because of his right wrist and hand 
symptoms.  He has not adduced or identified any evidence in 
support of his statements.  He moreover does not contend 
that, prior to retiring, he missed work on account of his 
right wrist disorder, or contend that he currently is unable 
to obtain or maintain employment because of his wrist 
disorders.  The Board also points out that he retains a 
substantial level of function in his right wrist.
 
Additionally, the current evidence of record does not reflect 
frequent periods of hospitalization because of the right 
wrist disorders, or indicate that the manifestations of the 
disabilities are unusual or exceptional.  The evidence 
instead shows that the manifestations of the disabilities are 
those contemplated by the schedular criteria, and there 
simply is no indication in the record that the average 
industrial impairment resulting from the disorders would be 
in excess of that contemplated by the assigned evaluations.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fractured right wrist is denied.

Entitlement to a rating in excess of 30 percent for carpal 
tunnel syndrome of the right wrist for the period prior to 
March 26, 2004, is denied.

Entitlement to a rating in excess of 50 percent for carpal 
tunnel syndrome of the right wrist for the period since March 
26, 2004, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


